 

Exhibit 10.1

STATE OF NORTH CAROLINA

COUNTY OF HARNETT

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into by
and among SELECT BANK & TRUST COMPANY, a North Carolina banking corporation (the
“Bank”), SELECT BANCORP, INC., a North Carolina business corporation (the
“Company”) and MARK A. JEFFRIES (the “Employee”) effective as of January 23,
2019 (the “Effective Date”).

 

WITNESSETH:

 

WHEREAS, the Bank, the Company and the Employee previously entered into an
Employment Agreement effective as of September 25, 2014 (the “Employment
Agreement”); and

 

WHEREAS, the Bank, the Company and Employee desire to enter into this Amendment
to provide Employee with security in the event of a change in control of the
Bank and to ensure the continued loyalty of Employee during any such change in
control in order to maximize shareholder value as well as the continued safe and
sound operation of the Bank; and

 

WHEREAS, it is in the best interests of the Bank, the Company and the Company’s
shareholders to maintain an experienced and sound executive management team to
manage the Bank and to further the Company’s overall strategies to protect and
enhance the value of the shareholders’ investments; and

 

WHEREAS, Paragraph 10 of the Employment Agreement provides that the Employment
Agreement may be amended in writing signed by each of the parties thereto; and

 

WHEREAS, the Bank, the Company and Employee desire to amend the Employment
Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and mutual promises,
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Bank, the Company and Employee hereby agree as follows:

 

 

 

 

1.       Paragraph 8. Paragraph 8 of the Employment Agreement is hereby amended
by deleting subparagraph 8(d) in its entirety and replacing with new
subparagraph 8(d) which shall now read as follows:

 

(d)       Upon a Change in Control Termination, the Bank shall pay to Employee
in a lump sum in cash on the earlier of (x) the first day of the seventh month
after the date of the Change in Control Termination Date or (y) the date of
Employee’s death an amount equal to two hundred ninety-nine percent (299%) of
Employee’s base amount as defined in Section 280G(b)(3)(A) of the Code.

 

2.       Remainder of Employment Agreement. Except as expressly amended by this
Amendment, the provisions of the Employment Agreement shall remain in full force
and effect, in their entirety, in accordance with their terms.

 

3.       Governing Law; Venue. This Amendment shall be governed in all respects,
whether as to validity, construction, capacity, performance or otherwise, by the
laws of North Carolina, except to the extent that federal law shall be deemed to
apply. The parties agree that any litigation arising out of or related to this
Amendment will be brought exclusively in any state or federal court in Harnett
County, North Carolina. Each party (i) consents to the personal jurisdiction of
said courts, (ii) waives any venue or inconvenient forum defense to any
proceeding maintained in such courts, and (iii) agrees not to bring any
proceeding arising out of or relating to this Amendment in any other court.

 

4.       Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of each of the parties hereto, and to their respective
heirs, representatives, successors and permitted assigns. The Employee may not
assign any of his rights or delegate any of his duties under this Amendment.

 

5.       Entire Agreement. As amended by this Amendment, the Employment
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter thereof and supersedes and merges all prior
discussions between the parties. No modification of or amendment to this
Amendment, nor any waiver of any rights under this Amendment, will be effective
unless in writing and signed by each of the parties hereto.

 

6.       Defined Terms; Captions. Except as modified and amended by this
Amendment, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to them by the Employment Agreement. The
captions in this Amendment are for convenience only and in no way define, bind
or describe the scope or intent of this Amendment.

 

2

 

 

7.       Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile or electronic
transmission of a signed counterpart of this Amendment will be sufficient to
bind the party or parties whose signature(s) appear thereon.

 

[Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal and in
such form as to be binding as of the Effective Date.

 

  SELECT BANCORP, INC.             By: /s/ William L. Hedgepeth II (seal)  
Name: William L. Hedgepeth, II     Title: President and Chief Executive Officer

 

ATTEST:           /s/ Brenda B. Bonner     Brenda B. Bonner, Secretary    

 

  SELECT BANK & TRUST COMPANY             By: /s/ William L. Hedgepeth II (seal)
  Name: William L. Hedgepeth, II     Title: President and Chief Executive
Officer

 

ATTEST:           /s/ Brenda B. Bonner     Brenda B. Bonner, Secretary    

 

  EMPLOYEE           /s/ Mark A. Jeffries (seal)   Mark A. Jeffries  

 

[Signature Page to First Amendment to Employment Agreement]

 

 

 

